DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-13 are objected to because of the following informalities:  these claims depend from themselves. For the purposes of examination, each claim will be treated as depending from the respective previous claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dancy in US Patent 5135134. Dancy teaches a bag module (12) storing in a casing (10), comprising a plurality of bags (32) in a rolled-up configuration and positionable within a hollow cavity of a umbrella handle (the device is inherently positionable within any hollow cavity of sufficient size, such as the hollow of an umbrella handle). Dancy .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. in US Patent 9655415 in view of Edwards in US Publication 2006/01185969.
Regarding Claim 1, Feldman teaches an umbrella, comprising: a canopy (111) mounted to a post (117); a handle (112) at a lower end of the post, the handle having a first end attached to the post and a second end (113a) having a cap member (114) which is a removably attachable on an open bottom of the second end, the handle defining a cavity (113) therein. 
Feldman is silent on the use of an opening or the storage of a roll of bags. Edwards teaches a handle (82) including a cap member (18) which is a removably attachable on an open bottom (at 38) of the second end, the handle defining a cavity (70) therein and an opening (72) formed on a side of the handle; and a bag module (12) having a plurality of bags (14) in a rolled-up 
Regarding Claim 2, Feldman, as modified, teaches (see Edwards) that the cap member comprises a supporting member (Edwards 44/49) provided along with an axial direction of the cap member, and a structure of the supporting member is adapted to mate with a corresponding structure of the bag module to support and hold the bag module.
Regarding Claim 3, Feldman, as modified, teaches (see Edwards Fig. 3) that the supporting member protrudes from an inner surface of a bottom end of a base of the cap member toward an open top end of the base.
Regarding Claim 4, Feldman, as modified, teaches that the bag module has a ring post (Edwards 16) with a hollow cavity, and a portion of the protrusion of the supporting member is coupled to the hollow cavity of the ring post of the bag module.
Regarding Claim 8, Feldman, as modified, teaches (see Edwards) that the supporting member has a sectional shape selected from a group consisting of: a circular shape (the supporting member is circular), a cross shape and a quadrilateral shape.
Regarding Claim 9, Feldman, as modified, teaches that the base comprises a thread formed along a perimeter of a surface of the base to be adapted to mate with a corresponding thread formed on a surface of the cavity of the handle (column 2, lines 55-60).
Regarding Claim 5, Feldman, as modified, teaches the use of a casing (121) made of a tearable material for an object stored within the handle.
Regarding Claim 7, Feldman, as modified, teaches (see Edwards) that the plurality of bags comprise one or more pet waste bags.
Regarding Claim 10, Feldman teaches a “bag dispensing system”  deployed with an umbrella (111/117), comprising: a container (121) provided in a hollow cavity (113) of a handle (112) of the umbrella for storing a module (120),  and a cap member (114) which is removably attachable on an open bottom end (113a) of the handle. 
Feldman is silent on the use of a bag module. Edwards teaches a hollow cavity (70) of a handle (82) of the umbrella for storing a bag module (12), and a cap member (18) which is removably attachable on an open bottom end (at 38) of the handle, the bag module having a plurality of bags (14) in a rolled-up configuration; an opening (72) formed on a side of the handle for exposing a portion of the container to outside and dispensing each of the plurality of bags. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feldman by using the cavity to store bags as taught by Edwards in order to, as Edwards teaches, “[provided] access to a roll of plastic bags when needed.”
Regarding Claim 11, Feldman, as modified, teaches (see Edwards) that the cap member comprises a supporting member (Edward 44/49) provided along with an axial direction of the cap member, and a structure of the supporting member is adapted to mate with a corresponding structure of the bag module to support and hold the bag module.
Regarding Claim 12, Feldman, as modified, teaches see Edwards, fig. 3) that the supporting member protrudes from an inner surface of a bottom end of a base of the cap member toward an open top end of the base.
Regarding Claim 13, Feldman, as modified, teaches (see Edwards) that the device further comprises the bag module, wherein the bag module has a ring post (Edwards 16) with a hollow cavity, and a portion of the protrusion of the supporting member is coupled to the hollow cavity of the ring post of the bag module.
Regarding Claim 17, Feldman, as modified, teaches (see Edwards) that the supporting member has a sectional shape selected from a group consisting of: a circular shape (the supporting member is circular), a cross shape and a quadrilateral shape.
Regarding Claim 14, Feldman, as modified, teaches that the module is stored in a casing (121) made of a thin polymeric plastic material.
Regarding Claim 16, Feldman, as modified, teaches (see Edwards) that the plurality of bags comprise one or more pet waste bags.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as modified, as applied to claims 1 and 11 above, and further in view of Edwards et al. in US Patent 6223695. Feldman, as modified, is silent on the use of a cover. Edwards teaches a device including an opening (22’) and further comprising: a cover (54) configured to be closed or open by a user to prevent the opening of the device from being exposed, upon the cover being closed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feldman, as modified, by adding a cover as taught by Edwards in order to protect the contents of the handle until use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beaton, Peterson, Salais, Qin, McDonald, Lindsay, Chalmers, Edwards, and Williams teach pet bag disposal devices. Wilcox and Marsh teach umbrella dispenser mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636